MEMORANDUM **
Respondent’s unopposed motion for summary disposition is granted. Petitioners are a father and two minor children, all natives and citizens of Mexico. Summary disposition is appropriate because lead petitioner lacked ten years continuous physical presence for cancellation of removal, which was not disputed before the agency or in this court. Petitioners raise no substantial questions requiring further argument. See 8 U.S.C. § 1229b(b)(1)(A); United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard for summary disposition). All other pending motions are denied as moot.
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall *609continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.